Concurring Opinion by
Spaeth, J.:
It is necessary only to examine the petition to open, and appellant’s answer to the petition, to reach the conclusion that it was an abuse of discretion to open the default judgment. Since depositions were not taken, the averments contained in the answer to the petition to open must be taken as true. Smith v. Dale, 405 Pa. 293, 296, 175 A.2d 78, 80 (1961); Pa. R.C.P. 209 (b). Consequently, appellee did not give a reasonable explanation of its default, and it was therefore error to open the default judgment.
CERCONE, J., joins in this opinion.